Title: David Gelston to Thomas Jefferson, 6 August 1816
From: Gelston, David
To: Jefferson, Thomas


          
            Dear Sir,
            New York 6. Aug: 1816.
          
          The enclosed was received this day, under cover from Mr Appleton from Leghorn—presuming it gives you the information, of his having Shipped 57  bottles wine for you, by the Ship Fanny, just arrived, I need not say more, than, that, I shall pay every necessary attention—received the wine in store, and wait your orders—
          with great respect & regard I am sir, your obedient servant,
          David Gelston
         